Title: To James Madison from Robert W. Fox, 14 May 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


14 May 1803, Falmouth. “Thee wilt have heard of the great probability of War between Great Britain & France, & as it is generaly believed that the British Government have directed Lord Whitworth to quit Paris, unless the first Consul accedes to their ultimatum, it is fully expected that it has been refused, & that Whitworth is at this time returned to London tho a few amongst the Multitude have still a hope that the French will comply, rather than go to War. The 3 ⅌% Consols, are at about 63½.” Reports that the impress is severe, but only two or three U.S. citizens without protections on board British ships have been taken. Has applied for their release but stresses the need for seamen to bring certificates of citizenship with them, “otherways they will run great risk of being impressed.” Grain prices are moderate with wheat selling at fifty-four to sixty shillings per quarter. “Tobacco & Coffee keeps up, at pretty good prices: American Shipping if there is a War will soon be in great demand.” Adds in a 17 May postscript that he annexes a copy of a letter from Hawkesbury to the lord mayor and that no report has yet been received of Whitworth’s having reached London; “its said he was not there on Sunday last.”
 

   
   RC and enclosure (DNA: RG 59, CD, Falmouth, vol. 2). RC 2 pp. Docketed by Wagner as received 11 July. Extract printed in the National Intelligencer, 21 Dec. 1803. For enclosure, see n. 1.



   
   Hawkesbury’s 14 May 1803 letter to the lord mayor (1 p.) announced that dispatches from Whitworth had arrived by messenger from Paris, that Whitworth had received his passports, and that he was at the point of leaving Paris when the messenger departed “on Thursday evening.” To this copy Fox added a note dated 18 May, 8 P.M., reporting that newspapers of 16 May, just received, stated that Andréossy had left London on the morning of 16 May, and it was understood that Whitworth had left Paris the night of 12 May. “The Dutch Ambassador was still in London.” In a 21 May postscript Fox added that ten British warships had sailed, that Whitworth had returned to London, and that “there is every reason to believe Hostilities are commenced by Sea.”



   
   A full transcription of this document has been added to the digital edition.

